Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Non-Final Office action is in response to the application filed on April 20, 2021. Claims 1-9 are pending.
Priority
Application 17/235,548 was filed on April 20, 2021.
Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance. 
Specification
The abstract of the disclosure is objected to because of the following:
Line 3, “housing and” should read “housing, and”.
Line 4, “provided and” should read “provided, and”.
Line 5, “hinge such” should read “hinge, such”.
Line 7, “position having” should read “position, having”.
Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Page 2, line 1, “way the” should read “way, the”.
Page 2, line 19, “housing and” should read “housing, and”.
Page 2, line 20, “provided and” should read “provided, and”.
Page 2, line 21, “hinge such” should read “hinge, such”.
Page 2, line 23, “position having” should read “position, having”.
Page 5, line 8, “perimeter edge 24” should read “perimeter edge 44”.
Page 5, line 15, “perimeter edge 24” should read “perimeter edge 44”.
Page 5, line 18, “perimeter edge 24” should read “perimeter edge 44”.
Appropriate correction is required.
Drawings
The drawings are objected to because of the following: in Fig. 3, reference character 24 has no line/arrow indicating which part of the drawing is being referenced.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Objections
Claims 1, 6, and 9 are objected to because of the following informalities:
Claim 1, line 5, “biased into a” should read “biased into an”.
Claim 6, line 11, “biased into a” should read “biased into an”.
Claim 9, line 12, “biased into a” should read “biased into an”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera (US Publication No. 2013/0117975 A1) in view of Rogers (US Patent No. 8,782,860 B2).
Regarding Claim 1, Herrera teaches a shoelace protector assembly (Abstract “shoelace retainer”) for enclosing an aglet on a shoelace to extend the service life of the aglet, said assembly comprising: a first housing (H12 of Fig. 9, Annotated (a), shown below) having a first slot (H14 of Fig. 9, Annotated (a)) being integrated into said first housing wherein said first slot is configured to insertably receive an aglet on a shoelace; a hinge (H28 of Fig. 9, Annotated (a)) being hingedly coupled to said first housing; and a second housing (H34 of Fig. 9, Annotated (a)) having a second slot (H36 of Fig. 9, Annotated (a)) being integrated into said second housing, said second housing being coupled to said hinge such that said second housing is hingedly retained on said first housing (Fig. 9, Annotated (a)), said second housing being positionable in a closed position (Abstract, lines 10-11) having said second slot being aligned with said first slot such that said first slot and said second slot form a well wherein said well is configured to enclose the aglet of the shoelace (Fig. 9, Annotated (a)), said second housing being positionable in an open position with respect to said first housing (Fig. 9, Annotated (a)).

    PNG
    media_image1.png
    1171
    901
    media_image1.png
    Greyscale

Herrera does not disclose; however, Rogers teaches a hinge (joint 50) being biased into an open position (Fig. 5), said hinge being urgeable into a closed position (Fig. 6). Additionally, Rogers teaches that the joint may be a living hinge (Col. 4, line 25). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hinge as taught by Herrera to include properties of a living hinge to allow the joint to be bent hundreds or thousands of times without damaging its integrity as taught by Rogers.
Regarding Claim 2, Herrera teaches said first housing having a first wall (H20 of Fig. 9, Annotated (a), shown above) and a second wall (H22 of Fig. 9, Annotated (a)), said first slot being recessed into said first wall (Fig. 9, Annotated (a)), said second wall being convexly arcuate with respect to said first wall such that said first housing defines a hemisphere (Fig. 9, Annotated (a)), said first wall having a perimeter edge (H24 of Fig. 9, Annotated (a)) intersecting said second wall, said first slot extending through said second wall adjacent to said perimeter edge to define an entry (H26 of Fig. 9, Annotated (a)) into said first slot.
Regarding Claim 3, Herrera does not disclose, however, Rogers teaches a hinge (joint 50) includes a first portion (Fig. 5, Annotated, shown below) being hingedly coupled to a second portion (Fig. 5, Annotated). Additionally, Rogers teaches that the joint may be a living hinge (Col. 4, line 25). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hinge as taught by Herrera to include properties of a living hinge to allow the joint to be bent hundreds or thousands of times without damaging its integrity as taught by Rogers.

    PNG
    media_image2.png
    937
    1344
    media_image2.png
    Greyscale

Herrera teaches a first portion of a hinge being coupled to said perimeter edge of said first wall of said first housing (Fig. 9, Annotated (a), shown above), said first portion being positioned on an opposite side of said perimeter edge from said entry into said first slot (Fig. 9, Annotated (a)).
Regarding Claim 4, Herrera teaches said second housing has a primary wall (H40 of Fig. 9, Annotated (a), shown above) and a secondary wall (H42 of Fig. 9, Annotated (a)), said second slot being recessed into said primary wall (Fig. 9, Annotated (a)), said secondary wall being convexly arcuate with respect to said primary wall such that said second housing defines a hemisphere (Fig. 9, Annotated (a)), said primary wall having a perimeter edge (H44 of Fig. 9, Annotated (a)), said second slot extending through said secondary wall adjacent to said perimeter edge of said primary wall to define an entry (H46 of Fig. 9, Annotated (a)) into said second slot, said first housing and said second housing forming a sphere when said second housing is positioned in said closed position (Fig. 9, Annotated (a)) wherein said first housing and said second housing are configured to enhance the ornamental appearance of the shoelace (Par. 2, line 6).
Regarding Claim 5, Herrera teaches said first housing has a first wall (H20 of Fig. 9, Annotated (a), shown above) and a second wall (H22 of Fig. 9, Annotated (a)); and said assembly includes an engagement (H48 of Fig. 9, Annotated (a)) being coupled to said secondary wall of said second housing, said engagement being aligned with said perimeter edge of said primary wall of said second housing (Fig. 9, Annotated (a)), said engagement releasably engaging an engagement point (H50 of Fig. 9, Annotated (a)) on said second wall of said first housing when said second housing is positioned in said closed position for retaining said second housing in said closed position (Fig. 9, Annotated (a)).
Regarding Claim 6, Herrera teaches a shoelace protector assembly (Abstract “shoelace retainer”) for enclosing an aglet on a shoelace to extend the service life of the aglet, said assembly comprising: a first housing (H12 of Fig. 9, Annotated (a), shown above) having a first slot (H14 of Fig. 9, Annotated (a)) being integrated into said first housing wherein said first slot is configured to insertably receive an aglet on a shoelace, said first housing having a first wall (H20 of Fig. 9, Annotated (a)) and a second wall (H22 of Fig. 9, Annotated (a)), said first slot being recessed into said first wall (Fig. 9, Annotated (a)), said second wall being convexly arcuate with respect to said first wall such that said first housing defines a hemisphere (Fig. 9, Annotated (a)), said first wall having a perimeter edge (H24 of Fig. 9, Annotated (a)) intersecting said second wall, said first slot extending through said second wall adjacent to said perimeter edge (Fig. 9, Annotated (a)) to define an entry (H26 of Fig. 9, Annotated (a)) into said first slot; a hinge (H28 of Fig. 9, Annotated (a)) being hingedly coupled to said first housing, a second housing (H34 of Fig. 9, Annotated (a)) having a second slot (H36 of Fig. 9, Annotated (a)) being integrated into said second housing, said second housing being positionable in a closed position (Abstract, lines 10-11) having said second slot being aligned with said first slot such that said first slot and said second slot form a well wherein said well is configured to enclose the aglet of the shoelace (Fig. 9, Annotated (a)), said second housing being positionable in an open position with respect to said first housing (Fig. 9, Annotated (a)), said second housing having a primary wall (H40 of Fig. 9, Annotated (a)) and a secondary wall (H42 of Fig. 9, Annotated (a)), said second slot being recessed into said primary wall (Fig. 9, Annotated (a)), said secondary wall being convexly arcuate with respect to said primary wall such that said second housing defines a hemisphere (Fig. 9, Annotated (a)), said primary wall having a perimeter edge (H44 of Fig. 9, Annotated (a)), said second slot extending through said secondary wall adjacent to said perimeter edge of said primary wall to define an entry (H46 of Fig. 9, Annotated (a)) into said second slot, said first housing and said second housing forming a sphere when said second housing is positioned in said closed position (Fig. 9, Annotated (a)) wherein said first housing and said second housing are configured to enhance the ornamental appearance of the shoelace (Par. 20, line 6); and an engagement (H48 of Fig. 9, Annotated (a)) being coupled to said secondary wall of said second housing, said engagement being aligned with said perimeter edge of said primary wall of said second housing (Fig. 9, Annotated (a)), said engagement releasably engaging an engagement point (H50 of Fig. 9, Annotated (a)) on said second wall of said first housing when said second housing is positioned in said closed position for retaining said second housing in said closed position (Fig. 9, Annotated (a)).
Herrera does not disclose; however, Rogers teaches a hinge (joint 50) being biased into an open position (Fig. 5), said hinge being urgeable into a closed position (Fig. 6), said hinge including a first portion being hingedly coupled to a second portion (Fig. 5, Annotated as shown above). Also, Rogers teaches that the joint may be a living hinge (Col. 4, line 25). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hinge as taught by Herrera to include properties of a living hinge to allow the joint to be bent hundreds or thousands of times without damaging its integrity as taught by Rogers.
Herrera teaches a first portion of a hinge (H28 of Fig. 9, Annotated (a), shown above) being coupled to said perimeter edge of said first wall of said first housing (Fig. 9, Annotated (a)), said first portion being positioned on an opposite side of said perimeter edge from said entry into said first slot (Fig. 9, Annotated (a)); said second housing being coupled to said hinge such that said second housing is hingedly retained on said first housing (Fig. 9, Annotated (a)), said second portion of said hinge being coupled to said perimeter edge of said primary wall of said second housing (Fig. 9, Annotated (a)).
Regarding Claim 7, Herrera teaches each of said first housing and said second housing has a top wall (H60 of Fig. 9, Annotated (b), shown below), a bottom wall (H62 of Fig. 9, Annotated (b)) and an outer wall (H64 of Fig. 9, Annotated (b)) extending therebetween, said first slot being recessed into said top wall of said first housing (Fig. 9, Annotated (b)), said second slot being recessed into said top wall of said second housing (Fig. 9, Annotated (b)), said top wall of said second housing abutting said top wall of said first housing when said second housing is positioned in said closed position (Fig. 9, Annotated (b)).

    PNG
    media_image3.png
    1171
    901
    media_image3.png
    Greyscale

Regarding Claim 8, Herrera does not disclose; however, Rogers teaches indicia (decorative caps 66a-66i) comprising imagery suggesting a character's face. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the device as taught by Herrera to include indicia, such as decorative caps, to serve as a fashionable element to display an artistic design or image as taught by Rogers.
Regarding Claim 9, Herrera teaches a shoelace protector assembly (Abstract “shoelace retainer”) for enclosing an aglet on a shoelace to extend the service life of the aglet, said assembly comprising: a shoelace having an aglet (Par. 6); a first housing (H12 of Fig. 9, Annotated (a), shown above) having a first slot (H14 of Fig. 9, Annotated (a)) being integrated into said first housing to insertably receive said aglet on said shoelace, said first housing having a first wall (H20 of Fig. 9, Annotated (a)) and a second wall (H22 of Fig. 9, Annotated (a)), said first slot being recessed into said first wall (Fig. 9, Annotated (a)), said second wall being convexly arcuate with respect to said first wall such that said first housing defines a hemisphere (Fig. 9, Annotated (a)), said first wall having a perimeter edge (H24 of Fig. 9, Annotated (a)) intersecting said second wall, said first slot extending through said second wall adjacent to said perimeter edge to define an entry (H26 of Fig. 9, Annotated (a)) into said first slot; a hinge (H28 of Fig. 9, Annotated (a)) being hingedly coupled to said first housing, a second housing (H34 of Fig. 9, Annotated (a)) having a second slot (H36 of Fig. 9, Annotated (a)) being integrated into said second housing, said second housing being positionable in a closed position (Abstract, lines 10-11) having said second slot being aligned with said first slot such that said first slot and said second slot form a well to enclose said aglet of said shoelace (Fig. 9, Annotated (a)), said second housing being positionable in an open position with respect to said first housing (Fig. 9, Annotated (a)), said second housing having a primary wall (H40 of Fig. 9, Annotated (a)) and a secondary wall (H42 of Fig. 9, Annotated (a)), said second slot being recessed into said primary wall (Fig. 9, Annotated (a)), said secondary wall being convexly arcuate with respect to said primary wall such that said second housing defines a hemisphere (Fig. 9, Annotated (a)), said primary wall having a perimeter edge (H44 of Fig. 9, Annotated (a)), said second slot extending through said secondary wall adjacent to said perimeter edge of said primary wall to define an entry (H46 of Fig. 9, Annotated (a)) into said second slot, said first housing and said second housing forming a sphere when said second housing is positioned in said closed position (Fig. 9, Annotated (a)) wherein said first housing and said second housing are configured to enhance the ornamental appearance of said shoelace (Par. 18, lines 3-4); and an engagement (H48 of Fig. 9, Annotated (a)) being coupled to said secondary wall of said second housing, said engagement being aligned with said perimeter edge of said primary wall of said second housing (Fig. 9, Annotated (a)), said engagement releasably engaging an engagement point (H50 of Fig. 9, Annotated (a)) on said second wall of said first housing when said second housing is positioned in said closed position for retaining said second housing in said closed position (Fig. 9, Annotated (a)).
Herrera does not disclose; however, Rogers teaches a hinge (joint 50) being biased into an open position (Fig. 5), said hinge being urgeable into a closed position (Fig. 6), said hinge including a first portion being hingedly coupled to a second portion (Fig. 5, Annotated as shown above). Also, Rogers teaches that the joint may be a living hinge (Col. 4, line 25). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the hinge as taught by Herrera to include properties of a living hinge to allow the joint to be bent hundreds or thousands of times without damaging its integrity as taught by Rogers.
Herrera teaches a first portion of a hinge (H28 of Fig. 9, Annotated (a), shown above) being coupled to said perimeter edge of said first wall of said first housing (Fig. 9, Annotated (a)), said first portion being positioned on an opposite side of said perimeter edge from said entry into said first slot (Fig. 9, Annotated (a)); said second housing being coupled to said hinge such that said second housing is hingedly retained on said first housing (Fig. 9, Annotated (a)), said second portion of said hinge being coupled to said perimeter edge of said primary wall of said second housing (Fig. 9, Annotated (a)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atkinson et al. (US Publication No. 2013/0340764 A1), Cheng (US Publication No. 2005/0132546 A1), Coffey (US Patent No. 2,961,727 A), D’Andrade et al. (US Patent No. 5,649,342 A), Hannan et al. (US Publication No. 2015/0052713 A1), Mills (US Publication No. 2019/0320761 A1), and Stehman (US Publication No. 2010/0186205 A1) teach similar devices capable of protecting a shoelace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber Helms whose telephone number is 571-272-4532. The examiner can normally be reached Monday-Thursday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson, can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-272-4417.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/A.N.H./
Examiner, Art Unit 3677